DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s communication filed on 12/9/2020 for application number 16/973,601. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.

Claims 1 – 6 are pending for examination.  Claims 1, 5 and 6 are independent claims.  

Drawings
The drawings filed 12/9/2020 are deemed acceptable for examination proceedings.

Priority
The drawings filed 12/9/2020 are deemed acceptable for examination proceedings.



Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application 2016/0148120; hereinafter Takahashi) in view of Pickens et al. (US Patent Applications 2008/0319980; hereinafter Pickens). 



As to independent claim 1, Takahashi teaches a display format determination apparatus comprising:
a memory configured to store instructions [Para 0086]; and
a processor [Para 0087] configured to execute the instructions to:
calculate, for each of a plurality of display formats for displaying choices, a predicted value representing a prediction of the number of display items [Para 0066 - the learning apparatus 200 use the calculation apparatus 100 to learn learning data, including intransitive choices, to thereby calculate the relative evaluation vectors u*.sub.i for predicting intransitive choices], on the basis of an index value representing, for each choice, a magnitude of a probability that each choice is selected [Para 0071 - the estimation unit 180 estimates the choice probability that each alternative in the choice set will be chosen]; and
select one of the display formats on the basis of the calculated predicted value [Para 0075 - This allows the calculation apparatus 100 to determine the choice set to be presented to a user so that a target alternative with the highest probability can be chosen].
Takahashi does not explicitly teach: 
display items displayed until one of the choices selected;
However, Pickens teaches in the same field of endeavor:
display items displayed until one of the choices selected [Fig. 4, Para 0040 - the interface shown in FIG. 4 includes a root document display window 401 displaying a root document 402. The ranked lists of documents nearest in the link space to the root document 402, which are generated by an embodiment of the inventive system, are displayed in linked document windows 403 and 406 on the right side of the document window 401. Specifically, window 406 displays a ranked list of link-nearest documents 404 from a collection of user's email messages. On the other hand, window 403 displays a ranked list of link-nearest documents 405 from some other document collection, such as collection of web pages. The user of the embodiment of the inventive system may is provided with an option to click on or otherwise select one of the link-nearest documents displayed on the right side, whereupon the selected document becomes a new root document, with the embodiment inventive system generating ranked list(s) of documents nearest in the link space to the new root document and similarly displaying those ranked list(s) in the side bar windows 403 and 406];
It would have been obvious to one of ordinary skill in art, having the teachings of Takahashi and Pickens at the time of filing, to modify a calculation and learning method and apparatus disclosed by Takahashi to include the concept of intelligent navigation and caching for linked environments disclosed by Pickens to facilitate efficient searching and retrieval of information in linked-document environments [Pickens, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of intelligent navigation and caching for linked environments disclosed by Pickens to [Pickens, Para 0006].

As to dependent claim 2, Takahashi and Pickens teach the display format determination apparatus of claim 1.
Pickens further teaches: wherein each of the display items indicates one of the choices [Para 0040 - The ranked lists of documents nearest in the link space to the root document 402, which are generated by an embodiment of the inventive system, are displayed in linked document windows 403 and 406 on the right side of the document window 401. Specifically, window 406 displays a ranked list of link-nearest documents 404 from a collection of user's email messages. On the other hand, window 403 displays a ranked list of link-nearest documents 405 from some other document collection, such as collection of web pages. The user of the embodiment of the inventive system may is provided with an option to click on or otherwise select one of the link-nearest documents displayed on the right side] or display of a next display screen.

As to dependent claim 3, Takahashi and Pickens teach the display format determination apparatus of claim 1.
Pickens further teaches: wherein the processor is configured to execute the instructions to calculate an expected value of the number of display items displayed until one of the choices is selected as the predicted value [Para 0039 - an embodiment of the inventive concept uses a full document similarity metric in the vector space model in order to calculate the similarity between the root document and the N link-nearest documents that are being ranked; Para 0040 - the selected document becomes a new root document, with the embodiment inventive system generating ranked list(s) of documents nearest in the link space to the new root document and similarly displaying those ranked list(s) in the side bar windows 403 and 406], 
Takahashi further teaches: using the probability that each choice is selected as the index value [Para 0024 - the estimation unit 180 estimates the choice probability of each alternative in the choice set being chosen, based on the relative evaluation of each alternative in the relative evaluation vector received from the relative evaluation calculation unit 150].

As to dependent claim 4, Takahashi and Pickens teach the display format determination apparatus of claim 1.
Pickens further teaches: wherein the processor is configured to execute the instructions to calculate the predicted value for each of a plurality of predetermined display formats; and
select a display format with the smallest predicted value [Para 0029 - The ranking module 109 performs ranking of the found linked pages and passes the ranked linked page list 111 to an inventive user interface (not shown) residing on the user terminal 101. Upon receipt of the ranked linked page list 111, the inventive user interface displays it to the user – Examiner considers the rank as the predicted value and the highest rank (which is #1), the smallest value to be chosen].

As to independent claims 5 and 6, the claims are substantially similar to claim 1 and are rejected on the same ground.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tateno (US Patent Application 2015/0074544; hereinafter Tateno)  – teaches a technique that allows the plurality of selected items to be presented to the user together with information about the presented user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANG H KIM/Primary Examiner, Art Unit 2176